





WESTERN GRAPHITE INC.
2013 STOCK OPTION PLAN

This 2013 Stock Option Plan (the "Plan") provides for the grant of options to
acquire common shares (the "Common Shares") in the capital of Western Graphite
Inc., a corporation formed under the laws of the State of Nevada (the
"Corporation").  Stock options granted under this Plan that qualify under
Section 422 of the Internal Revenue Code of 1986, as amended (the "Code") are
referred to in this Plan as "Incentive Stock Options" and stock options that do
not qualify under Section 422 of the Code are referred to as "Non-Qualified
Stock Options".  Incentive Stock Options and Non-Qualified Stock Options granted
under this Plan are collectively referred to as "Options".



1.

PURPOSE



1.1

The purpose of this Plan is to retain the services of valued key employees and
consultants of the Corporation and such other persons as the Plan Administrator
shall select in accordance with Section  below, and to encourage such persons to
acquire a greater proprietary interest in the Corporation, thereby strengthening
their incentive to achieve the objectives of the shareholders of the
Corporation, and to serve as an aid and inducement in the hiring of new
employees and to provide an equity incentive to consultants and other persons
selected by the Plan Administrator.



1.2

This Plan shall at all times be subject to all legal requirements relating to
the administration of stock option plans, if any, under applicable corporate
laws, applicable United States federal and state securities laws, the Code, the
rules of any applicable stock exchange or stock quotation system, and the rules
of any foreign jurisdiction applicable to Options granted to residents therein
(collectively, the "Applicable Laws").



2.

ADMINISTRATION



2.1

This Plan shall be administered initially by the Board of Directors of the
Corporation (the "Board"), except that the Board may, in its discretion,
establish a committee composed of two (2) or more members of the Board or two
(2) or more other persons to administer the Plan, which committee (the
"Committee") may be an executive, compensation or other committee, including a
separate committee especially created for this purpose.  The Board or, if
applicable, the Committee is referred to herein as the "Plan Administrator".



2.2

If and so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act") and the
Corporation wishes to grant Incentive Stock Options, then the Board shall
consider in selecting the Plan Administrator and the membership of any
Committee, with respect to any persons subject or likely to become subject to
Section 16 of the Exchange Act, the provisions regarding (a) "outside directors"
as contemplated by Section 162(m) of the Code, and (b) "Non-Employee Directors"
as contemplated by Rule 16b-3 under the Exchange Act.



2.3

The Committee shall have the powers and authority vested in the Board hereunder
(including the power and authority to interpret any provision of the Plan or of
any Option).  The members of any such Committee shall serve at the pleasure of
the Board.  A majority of the





--------------------------------------------------------------------------------

- 2 -




members of the Committee shall constitute a quorum, and all actions of the
Committee shall be taken by a majority of the members present.  Any action may
be taken by a written instrument signed by all of the members of the Committee
and any action so taken shall be fully effective as if it had been taken at a
meeting.



2.4

Subject to the provisions of this Plan and any Applicable Laws, and with a view
to effecting the purpose of the Plan, the Plan Administrator shall have sole
authority, in its absolute discretion, to:



(a)

construe and interpret this Plan;



(b)

define the terms used in the Plan;



(c)

prescribe, amend and rescind the rules and regulations relating to this Plan;



(d)

correct any defect, supply any omission or reconcile any inconsistency in this
Plan;



(e)

grant Options under this Plan;



(f)

determine the individuals to whom Options shall be granted under this Plan and
whether the Option is granted as an Incentive Stock Option or a Non-Qualified
Stock Option;



(g)

determine the time or times at which Options shall be granted under this Plan;



(h)

determine the number of Common Shares subject to each Option, the exercise price
of each Option, the duration of each Option and the times at which each Option
shall become exercisable;



(i)

determine all other terms and conditions of the Options; and



(j)

make all other determinations and interpretations necessary and advisable for
the administration of the Plan.



2.5

All decisions, determinations and interpretations made by the Plan Administrator
shall be binding and conclusive on all participants in the Plan and on their
legal representatives, heirs and beneficiaries.



3.

ELIGIBILITY



3.1

Incentive Stock Options may be granted to any individual who, at the time the
Option is granted, is an employee of the Corporation or any Related Corporation
(as defined below) ("Employees").  



3.2

Non-Qualified Stock Options may be granted to Employees and to such other
persons who are not Employees as the Plan Administrator shall select, subject to
any Applicable Laws.  





--------------------------------------------------------------------------------

- 3 -






3.3

Options may be granted in substitution for outstanding Options of another
corporation in connection with the merger, consolidation, acquisition of
property or stock or other reorganization between such other corporation and the
Corporation or any subsidiary of the Corporation.  Options also may be granted
in exchange for outstanding Options.



3.4

Any person to whom an Option is granted under this Plan is referred to as an
"Optionee".  Any person who is the owner of an Option is referred to as a
"Holder".



3.5

As used in this Plan, the term "Related Corporation" shall mean any corporation
(other than the Corporation) that is a "Parent Corporation" of the Corporation
or "Subsidiary Corporation" of the Corporation, as those terms are defined in
Sections 424(e) and 424(f), respectively, of the Code (or any successor
provisions) and the regulations thereunder (as amended from time to time).



4.

STOCK



4.1

The Plan Administrator is authorized to grant Options to acquire up to a total
of 10,665,000 Common Shares.  The number of Common Shares with respect to which
Options may be granted hereunder is subject to adjustment as set forth in
Section  hereof.  In the event that any outstanding Option expires or is
terminated for any reason, the Common Shares allocable to the unexercised
portion of such Option may again be subject to an Option granted to the same
Optionee or to a different person eligible under Section  of this Plan; provided
however, that any cancelled Options will be counted against the maximum number
of shares with respect to which Options may be granted to any particular person
as set forth in Section  hereof.



5.

TERMS AND CONDITIONS OF OPTIONS



5.1

Each Option granted under this Plan shall be evidenced by a written agreement
approved by the Plan Administrator (each, an "Agreement").  Agreements may
contain such provisions, not inconsistent with this Plan or any Applicable Laws,
as the Plan Administrator in its discretion may deem advisable.  All Options
also shall comply with the following requirements:



(a)

Number of Shares and Type of Option

Each Agreement shall state the number of Common Shares to which it pertains and
whether the Option is intended to be an Incentive Stock Option or a
Non-Qualified Stock Option; provided that:



(i)

the number of Common Shares that may be reserved pursuant to the exercise of
Options granted to any person shall not exceed 5% of the issued and outstanding
Common Shares of the Corporation;



(ii)

in the absence of action to the contrary by the Plan Administrator in connection
with the grant of an Option, all Options shall be Non-Qualified Stock Options;





--------------------------------------------------------------------------------

- 4 -






(iii)

the aggregate fair market value (determined at the Date of Grant, as defined
below) of the Common Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Optionee during any calendar year (granted
under this Plan and all other Incentive Stock Option plans of the Corporation, a
Related Corporation or a predecessor corporation) shall not exceed U.S.$100,000,
or such other limit as may be prescribed by the Code as it may be amended from
time to time (the "Annual Limit"); and



(iv)

any portion of an Option which exceeds the Annual Limit shall not be void but
rather shall be a Non-Qualified Stock Option.



(b)

Date of Grant

Each Agreement shall state the date the Plan Administrator has deemed to be the
effective date of the Option for purposes of this Plan (the "Date of Grant").



(c)

Option Price

Each Agreement shall state the price per Common Share at which it is
exercisable.  The Plan Administrator shall act in good faith to establish the
exercise price in accordance with Applicable Laws; provided that:



(i)

the per share exercise price for an Incentive Stock Option or any Option granted
to a "covered employee" as such term is defined for purposes of Section 162(m)
of the Code shall not be less than the fair market value per Common Share at the
Date of Grant as determined by the Plan Administrator in good faith;



(ii)

with respect to Incentive Stock Options granted to greater-than-ten percent
(>10%) shareholders of the Corporation (as determined with reference to
Section 424(d) of the Code), the exercise price per share shall not be less than
one hundred ten percent (110%) of the fair market value per Common Share at the
Date of Grant as determined by the Plan Administrator in good faith; and



(iii)

Options granted in substitution for outstanding options of another corporation
in connection with the merger, consolidation, acquisition of property or stock
or other reorganization involving such other corporation and the Corporation or
any subsidiary of the Corporation may be granted with an exercise price equal to
the exercise price for the substituted option of the other corporation, subject
to any adjustment consistent with the terms of the transaction pursuant to which
the substitution is to occur.



(d)

Duration of Options

At the time of the grant of the Option, the Plan Administrator shall designate,
subject to Section  below, the expiration date of the Option, which date shall
not be later than five (5) years from the Date of Grant; provided, that the
expiration date of





--------------------------------------------------------------------------------

- 5 -




any Incentive Stock Option granted to a greater-than-ten percent (>10%)
shareholder of the Corporation (as determined with reference to Section 424(d)
of the Code) shall not be later than five (5) years from the Date of Grant.  In
the absence of action to the contrary by the Plan Administrator in connection
with the grant of a particular Option, and except in the case of Incentive Stock
Options as described above, all Options granted under this Section  shall expire
five (5) years from the Date of Grant.



(e)

Vesting Schedule

No Option shall be exercisable until it has vested.  The vesting schedule for
each Option shall be specified by the Plan Administrator at the time of grant of
the Option prior to the provision of services with respect to which such Option
is granted.

The Plan Administrator may specify a vesting schedule for all or any portion of
an Option based on the achievement of performance objectives established in
advance of the commencement by the Optionee of services related to the
achievement of the performance objectives.  Performance objectives shall be
expressed in terms of objective criteria, including but not limited to, one or
more of the following:  return on equity, return on assets, share price, market
share, sales, earnings per share, costs, net earnings, net worth, inventories,
cash and cash equivalents, gross margin or the Corporation's performance
relative to its internal business plan.  Performance objectives may be in
respect of the performance of the Corporation as a whole (whether on a
consolidated or unconsolidated basis), a Related Corporation, or a subdivision,
operating unit, product or product line of either of the foregoing.  Performance
objectives may be absolute or relative and may be expressed in terms of a
progression or a range.  An Option that is exercisable (in full or in part) upon
the achievement of one or more performance objectives may be exercised only
following written notice to the Optionee and the Corporation by the Plan
Administrator that the performance objective has been achieved.



(f)

Acceleration of Vesting

The vesting of one or more outstanding Options may be accelerated by the Plan
Administrator at such times and in such amounts as it shall determine in its
sole discretion.



(g)

Term of Option



(i)

Vested Options shall terminate, to the extent not previously exercised, upon the
occurrence of the first of the following events:



A.

the expiration of the Option, as designated by the Plan Administrator in
accordance with Section  above;



B.

the date of an Optionee's termination of employment or contractual relationship
with the Corporation or any Related Corporation for





--------------------------------------------------------------------------------

- 6 -




cause (as determined by the Plan Administrator, acting reasonably);



C.

the expiration of three (3) months from the date of an Optionee's termination of
employment or contractual relationship with the Corporation or any Related
Corporation for any reason whatsoever other than cause, death or Disability (as
defined below) unless, in the case of a Non-Qualified Stock Option, the exercise
period is extended by the Plan Administrator until a date not later than the
expiration date of the Option; or



D.

the expiration of one year (1) from termination of an Optionee's employment or
contractual relationship by reason of death or Disability (as defined below)
unless, in the case of a Non-Qualified Stock Option, the exercise period is
extended by the Plan Administrator until a date not later than the expiration
date of the Option.



(ii)

Notwithstanding Section  above, any vested Options which have been granted to
the Optionee in the Optionee's capacity as a director of the Corporation or any
Related Corporation shall terminate upon the occurrence of the first of the
following events:



A.

the event specified in Section  above;



B.

the event specified in Section  above; and



C.

the expiration of three (3) months from the date the Optionee ceases to serve as
a director of the Corporation or Related Corporation, as the case may be unless,
in the case of a Non-Qualified Stock Option, the exercise period is extended by
the Plan Administrator until a date not later than the expiration date of the
Option.



(iii)

Upon the death of an Optionee, any vested Options held by the Optionee shall be
exercisable only by the person or persons to whom such Optionee's rights under
such Option shall pass by the Optionee's will or by the laws of descent and
distribution of the Optionee's domicile at the time of death and only until such
Options terminate as provided above.  



(iv)

For purposes of the Plan, unless otherwise defined in the Agreement,
"Disability" shall mean medically determinable physical or mental impairment
which has lasted or can be expected to last for a continuous period of not less
than twelve (12) months or that can be expected to result in death.  The Plan
Administrator shall determine whether an Optionee has incurred a Disability on
the basis of medical evidence acceptable to the Plan Administrator.  Upon making
a determination of Disability, the Plan





--------------------------------------------------------------------------------

- 7 -




Administrator shall, for purposes of the Plan, determine the date of an
Optionee's termination of employment or contractual relationship.



(v)

Unless accelerated in accordance with Section  above, unvested Options shall
terminate immediately upon termination of employment of the Optionee by the
Corporation for any reason whatsoever, including death or Disability.  



(vi)

For purposes of this Plan, transfer of employment between or among the
Corporation and/or any Related Corporation shall not be deemed to constitute a
termination of employment with the Corporation or any Related Corporation.
 Employment shall be deemed to continue while the Optionee is on military leave,
sick leave or other bona fide leave of absence (as determined by the Plan
Administrator).  The foregoing notwithstanding, employment shall not be deemed
to continue beyond the first ninety (90) days of such leave, unless the
Optionee's re-employment rights are guaranteed by statute or by contract.



(h)

Exercise of Options



(i)

Options shall be exercisable, in full or in part, at any time after vesting,
until termination.  If less than all of the Common Shares included in the vested
portion of any Option are purchased, the remainder may be purchased at any
subsequent time prior to the expiration of the Option term. Only whole Common
Shares may be issued pursuant to an Option, and to the extent that an Option
covers less than one (1) share, it is unexercisable.



(ii)

Options or portions thereof may be exercised by giving written notice to the
Corporation, which notice shall specify the number of Common Shares to be
purchased, and be accompanied by payment in the amount of the aggregate exercise
price for the Common Shares so purchased, which payment shall be in the form
specified in Section  below.  The Corporation shall not be obligated to issue,
transfer or deliver a certificate representing Common Shares to the Holder of
any Option, until provision has been made by the Holder, to the satisfaction of
the Corporation, for the payment of the aggregate exercise price for all Common
Shares for which the Option shall have been exercised and for satisfaction of
any tax withholding obligations associated with such exercise.  During the
lifetime of an Optionee, Options are exercisable only by the Optionee.



(i)

Payment upon Exercise of Option

Upon the exercise of any Option, the aggregate exercise price shall be paid to
the Corporation in cash or by certified or cashier's check.  In addition, if
pre-approved in writing by the Plan Administrator who may arbitrarily withhold
consent, the Holder





--------------------------------------------------------------------------------

- 8 -




may pay for all or any portion of the aggregate exercise price by complying with
one or more of the following alternatives:



(i)

by delivering a properly executed exercise notice together with irrevocable
instructions to a broker promptly to sell or margin a sufficient portion of the
Common Shares and deliver directly to the Corporation the amount of sale or
margin loan proceeds to pay the exercise price; or



(ii)

by complying with any other payment mechanism approved by the Plan Administrator
at the time of exercise.



(j)

No Rights as a Shareholder

A Holder shall have no rights as a shareholder of the Corporation with respect
to any Common Shares covered by an Option until such Holder becomes a record
holder of such Common Shares, irrespective of whether such Holder has given
notice of exercise.  Subject to the provisions of Section  hereof, no rights
shall accrue to a Holder and no adjustments shall be made on account of
dividends (ordinary or extraordinary, whether in cash, securities or other
property) or distributions or other rights declared on, or created in, the
Common Shares for which the record date is prior to the date the Holder becomes
a record holder of the Common Shares covered by the Option, irrespective of
whether such Holder has given notice of exercise.



(k)

Non-transferability of Options

Options granted under this Plan and the rights and privileges conferred by this
Plan may not be transferred, assigned, pledged or hypothecated in any manner
(whether by operation of law or otherwise) other than by will, by applicable
laws of descent and distribution, and shall not be subject to execution,
attachment or similar process.  Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of any Option or of any right or privilege
conferred by this Plan contrary to the provisions hereof, or upon the sale, levy
or any attachment or similar process upon the rights and privileges conferred by
this Plan, such Option shall thereupon terminate and become null and void.



(l)

Securities Regulation and Tax Withholding



(i)

Common Shares shall not be issued with respect to an Option unless the exercise
of such Option and the issuance and delivery of such Common Shares shall comply
with all Applicable Laws, and such issuance shall be further subject to the
approval of counsel for the Corporation with respect to such compliance,
including the availability of an exemption from prospectus and registration
requirements for the issuance and sale of such Common Shares.  The inability of
the Corporation to obtain from any regulatory body the authority deemed by the
Corporation to be necessary for the lawful issuance and sale of any Common
Shares under this Plan, or the unavailability of an exemption from prospectus
and registration





--------------------------------------------------------------------------------

- 9 -




requirements for the issuance and sale of any Common Shares under this Plan,
shall relieve the Corporation of any liability with respect to the non-issuance
or sale of such Common Shares.



(ii)

As a condition to the exercise of an Option, the Plan Administrator may require
the Holder to represent and warrant in writing at the time of such exercise that
the Common Shares are being purchased only for investment and without any
then-present intention to sell or distribute such Common Shares.  If necessary
under Applicable Laws, the Plan Administrator may cause a stop-transfer order
against such Common Shares to be placed on the stock books and records of the
Corporation, and a legend indicating that the Common Shares may not be pledged,
sold or otherwise transferred unless an opinion of counsel is provided stating
that such transfer is not in violation of any Applicable Laws, may be stamped on
the certificates representing such Common Shares in order to assure an exemption
from registration.  The Plan Administrator also may require such other
documentation as may from time to time be necessary to comply with applicable
securities laws.  THE CORPORATION HAS NO OBLIGATION TO UNDERTAKE REGISTRATION OF
OPTIONS OR THE COMMON SHARES ISSUABLE UPON THE EXERCISE OF OPTIONS.



(iii)

The Holder shall pay to the Corporation by certified or cashier's check,
promptly upon exercise of an Option or, if later, the date that the amount of
such obligations becomes determinable, all applicable federal, state, local and
foreign withholding taxes that the Plan Administrator, in its discretion,
determines to result upon exercise of an Option or from a transfer or other
disposition of Common Shares acquired upon exercise of an Option or otherwise
related to an Option or Common Shares acquired in connection with an Option.
 Upon approval of the Plan Administrator, a Holder may satisfy such obligation
by complying with one or more of the following alternatives selected by the Plan
Administrator:



A.

by delivering to the Corporation Common Shares previously held by such Holder or
by the Corporation withholding Common Shares otherwise deliverable pursuant to
the exercise of the Option, which Common Shares received or withheld shall have
a fair market value at the date of exercise (as determined by the Plan
Administrator) equal to any withholding tax obligations arising as a result of
such exercise, transfer or other disposition; or



B.

by complying with any other payment mechanism approved by the Plan Administrator
from time to time.



(iv)

The issuance, transfer or delivery of certificates representing Common Shares
pursuant to the exercise of Options may be delayed, at the discretion of the
Plan Administrator, until the Plan Administrator is





--------------------------------------------------------------------------------

- 10 -




satisfied that the applicable requirements of all Applicable Laws and the
withholding provisions of the Code have been met and that the Holder has paid or
otherwise satisfied any withholding tax obligation as described in Section
 above.



(m)

Adjustments Upon Changes In Capitalization



(i)

The aggregate number and class of shares for which Options may be granted under
this Plan, the number and class of shares covered by each outstanding Option,
and the exercise price per share thereof (but not the total price), and each
such Option, shall all be proportionately adjusted for any increase or decrease
in the number of issued Common Shares of the Corporation resulting from:



A.

a subdivision or consolidation of Common Shares or any like capital adjustment,
or



B.

the issuance of any Common Shares, or securities exchangeable for or convertible
into Common Shares, to the holders of all or substantially all of the
outstanding Common Shares by way of a stock dividend (other than the issue of
Common Shares, or securities exchangeable for or convertible into Common Shares,
to holders of Common Shares pursuant to their exercise of options to receive
dividends in the form of Common Shares, or securities convertible into Common
Shares, in lieu of dividends paid in the ordinary course on the Common Shares).



(ii)

Except as provided in Section  hereof, upon a merger (other than a merger of the
Corporation in which the holders of Common Shares immediately prior to the
merger have the same proportionate ownership of common shares in the surviving
corporation immediately after the merger), consolidation, acquisition of
property or stock, separation, reorganization (other than a mere
re-incorporation or the creation of a holding Corporation) or liquidation of the
Corporation, as a result of which the shareholders of the Corporation, receive
cash, shares or other property in exchange for or in connection with their
Common Shares, any Option granted hereunder shall terminate, but the Holder
shall have the right to exercise such Holder's Option immediately prior to any
such merger, consolidation, acquisition of property or shares, separation,
reorganization or liquidation, and to be treated as a shareholder of record for
the purposes thereof, to the extent the vesting requirements set forth in the
Option agreement have been satisfied.



(iii)

If the shareholders of the Corporation receive shares in the capital of another
corporation ("Exchange Shares") in exchange for their Common Shares in any
transaction involving a merger (other than a merger of the Corporation in which
the holders of Common Shares immediately prior to





--------------------------------------------------------------------------------

- 11 -




the merger have the same proportionate ownership of Common Shares in the
surviving corporation immediately after the merger), consolidation, acquisition
of property or shares, separation or reorganization (other than a mere
re-incorporation or the creation of a holding Corporation), all Options granted
hereunder shall be converted into options to purchase Exchange Shares unless the
Corporation and the corporation issuing the Exchange Shares, in their sole
discretion, determine that any or all such Options granted hereunder shall not
be converted into options to purchase Exchange Shares but instead shall
terminate in accordance with, and subject to the Holder's right to exercise the
Holder's Options pursuant to, the provisions of Section .  The amount and price
of converted options shall be determined by adjusting the amount and price of
the Options granted hereunder in the same proportion as used for determining the
number of Exchange Shares the holders of the Common Shares receive in such
merger, consolidation, acquisition or property or stock, separation or
reorganization.  Unless accelerated by the Board, the vesting schedule set forth
in the option agreement shall continue to apply to the options granted for the
Exchange Shares.



(iv)

In the event of any adjustment in the number of Common Shares covered by any
Option, any fractional shares resulting from such adjustment shall be
disregarded and each such Option shall cover only the number of full shares
resulting from such adjustment.



(v)

All adjustments pursuant to Section  shall be made by the Plan Administrator,
and its determination as to what adjustments shall be made, and the extent
thereof, shall be final, binding and conclusive.  



(vi)

The grant of an Option shall not affect in any way the right or power of the
Corporation to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure, to merge, consolidate or dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.



6.

EFFECTIVE DATE; AMENDMENT; SHAREHOLDER APPROVAL



6.1

Options may be granted by the Plan Administrator from time to time on or after
the date on which this Plan is adopted by the Board (the "Effective Date").



6.2

Unless sooner terminated by the Board, this Plan shall terminate on the tenth
anniversary of the Effective Date.  No Option may be granted after such
termination or during any suspension of this Plan.



6.3

Any Incentive Stock Options granted by the Plan Administrator prior to the
ratification of this Plan by the shareholders of the Corporation shall be
granted subject to approval of this Plan by the holders of a majority of the
Corporation's outstanding voting shares, passed without meeting pursuant the
Nevada General Corporation Law or by voting either in person or by proxy at a
duly held shareholders' meeting within twelve (12) months before or after the
Effective Date.  If such shareholder approval is sought and not obtained, all
Incentive Stock Options granted prior thereto and thereafter shall be considered
Non-Qualified Stock Options and any Options





--------------------------------------------------------------------------------

- 12 -




granted to Covered Employees will not be eligible for the exclusion set forth in
Section 162(m) of the Code with respect to the deductibility by the Corporation
of certain compensation.



7.

NO OBLIGATIONS TO EXERCISE OPTION



7.1

The grant of an Option shall impose no obligation upon the Optionee to exercise
such Option.



8.

NO RIGHT TO OPTIONS OR TO EMPLOYMENT



8.1

Whether or not any Options are to be granted under this Plan shall be
exclusively within the discretion of the Plan Administrator, and nothing
contained in this Plan shall be construed as giving any person any right to
participate under this Plan.  The grant of an Option shall in no way constitute
any form of agreement or understanding binding on the Corporation or any Related
Corporation, express or implied, that the Corporation or any Related Corporation
will employ or contract with an Optionee for any length of time, nor shall it
interfere in any way with the Corporation's or, where applicable, a Related
Corporation's right to terminate Optionee's employment at any time, which right
is hereby reserved.



9.

APPLICATION OF FUNDS



9.1

The proceeds received by the Corporation from the sale of Common Shares issued
upon the exercise of Options shall be used for general corporate purposes,
unless otherwise directed by the Board.



10.

INDEMNIFICATION OF PLAN ADMINISTRATOR



10.1

In addition to all other rights of indemnification they may have as members of
the Board, members of the Plan Administrator shall be indemnified by the
Corporation for all reasonable expenses and liabilities of any type or nature,
including attorneys' fees, incurred in connection with any action, suit or
proceeding to which they or any of them are a party by reason of, or in
connection with, this Plan or any Option granted under this Plan, and against
all amounts paid by them in settlement thereof (provided that such settlement is
approved by independent legal counsel selected by the Corporation), except to
the extent that such expenses relate to matters for which it is adjudged that
such Plan Administrator member is liable for willful misconduct; provided, that
within fifteen (15) days after the institution of any such action, suit or
proceeding, the Plan Administrator member involved therein shall, in writing,
notify the Corporation of such action, suit or proceeding, so that the
Corporation may have the opportunity to make appropriate arrangements to
prosecute or defend the same.



11.

AMENDMENT OF PLAN



11.1

The Plan Administrator may, at any time, modify, amend or terminate this Plan or
modify or amend Options granted under this Plan, including, without limitation,
such modifications or amendments as are necessary to maintain compliance with
the Applicable Laws.  The Plan Administrator may condition the effectiveness of
any such amendment on the receipt of shareholder approval at such time and in
such manner as the Plan Administrator may consider





--------------------------------------------------------------------------------

- 13 -




necessary for the Corporation to comply with or to avail the Corporation and/or
the Optionees of the benefits of any securities, tax, market listing or other
administrative or regulatory requirements.

Effective Date: July 30, 2013



